04/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0462



                                 No. DA 19-0462

ROBERT L. ROSE,

             Petitioner and Appellant,
      v.

STATE OF MONTANA,

             Respondent and Appellee.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including May 25, 2020, within which to prepare, serve, and file its response brief.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 23 2020